IN THE SUPREME COURT OF THE STATE OF NEVADA


                 THERESE K. ROHLING,                                  No. 69881
                                   Appellant,
                               vs.
                 PAUL A. MARTIN,                                            FILED
                                   Respondent.
                                                                            JUN 2 3 2016
                                                                          TFtACIE K. LINDEMAN
                                                                       CLERK OF SUPREME COURT

                                                                       BY
                                                                             DEPUTY CLERK


                                      ORDER DISMISSING APPEAL
                            Cause appearing, appellant's motion for a voluntary dismissal
                 of this appeal is granted. This appeal is dismissed. NRAP 42(b).
                            It is so ORDERED.


                                                          CLERK OF THE SUPREME COURT
                                                          TRACE

                                                          BY:



                 cc: Hon. Vincent Ochoa, District Judge
                      Ara Shirinian, Settlement Judge
                      The Jimmerson Law Firm, P.0
                      Barnes Law Group
                      Eighth District Court Clerk




 SUPREME COURT
       OF
     NEVADA


CLERK'S ORDER

  co L194 7
                                                                                     /(0   - Ici(oCA,